
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 4058
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To extend certain expiring provisions
		  providing enhanced protections for servicemembers relating to mortgages and
		  mortgage foreclosure.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Heroes Keep Their Homes Act of
			 2010.
		2.Extension of enhanced protections for
			 servicemembers relating to mortgages and mortgage foreclosure under
			 Servicemembers Civil Relief ActParagraph (2) of section 2203(c) of the
			 Housing and Economic Recovery Act of 2008 (Public Law 110–289) is
			 amended—
			(1)by striking December 31,
			 2010 and inserting December 31, 2012; and
			(2)by striking January 1, 2011
			 and inserting January 1, 2013.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
